108 Ga. App. 591 (1963)
133 S.E.2d 896
SHERRILL
v.
U. S. FIDELITY & GUARANTY COMPANY et al.
40408.
Court of Appeals of Georgia.
Decided October 18, 1963.
Rehearing Denied November 1, 1963.
Moore, Gearinger & Swafford, H. H. Gearinger, for plaintiff in error.
McCamy, Minor, Vining & Phillips, Carlton McCamy, contra.
HALL, Judge.
This is an appeal from a judgment of the superior court affirming the dismissal of a claim by the State Board of Workmen's Compensation. The record discloses that an accident *592 occurred on September 26, 1959, in Dade County, Ga. A claim was filed in Florida with the Florida Industrial Commission on April 21, 1960. This claim was dismissed for lack of jurisdiction by the Florida courts on December 15, 1961. A claim was then filed with the State Board of Workmen's Compensation on April 16, 1962. The board dismissed the claim on the ground that it was not filed with the board within the time prescribed by law (Code § 114-305). Held:
The only question presented is whether Code § 3-808, relating to dismissal and renewal of a case within six months so that the renewed case stands upon the same footing as to limitation with the original case, is applicable to a workmen's compensation claim.
Assuming arguendo that Code § 3-808 could apply to a claim before the State Board of Workmen's Compensation, it is inapplicable where the case was originally filed in another jurisdiction rather than in Georgia. Anderson v. Southern Bell Tel. &c. Co., 108 Ga. App. 314 (132 SE2d 820); Webb v. Southern Cotton Oil Co., 131 Ga. 682 (63 S.E. 135).
The filing of a claim for compensation within one year after the accident is jurisdictional, and in the absence of a compliance with the time limitation of the statute, the board is without authority to grant compensation. State Hwy. Dept. v. Cooper, 104 Ga. App. 130, 132 (121 SE2d 258).
Judgment affirmed. Bell, P. J., and Pannell, J., concur.